Citation Nr: 9930588	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  97-25 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of jaw 
surgery, to include the issue of whether a timely notice of 
disagreement was filed.

2.  Entitlement to service connection for residuals of left 
ankle surgery, to include the issue of whether a timely 
notice of disagreement was filed.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel
INTRODUCTION

The veteran had active military service from June 1991 to May 
1996.  

This appeal arises from an August 1996 rating action, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, in pertinent part, 
denied service connection for residuals of jaw surgery, and 
for residuals of left ankle surgery.

On May 13, 1998, a hearing was held in Washington, D.C., 
before Iris S. Sherman, who is a member of the Board of 
Veterans' Appeals (Board) rendering the final determination 
in this claim and who was designated by the Chairman of the 
Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 
(West Supp. 1999). 

In February 1999, the veteran's claims concerning service 
connection for residuals of jaw surgery and for residuals of 
left ankle surgery, were remanded by the Board so that the RO 
could make a determination as to whether timely notices of 
disagreements were filed with regard to these claims.  In a 
March 1999 supplemental statement of the case, the RO 
determined that the veteran had not filed a timely notice of 
disagreement with regard to the denials of service connection 
for residuals of jaw surgery and for residuals of left ankle 
surgery.  

In a February 1999 decision, the Board, in pertinent part, 
denied service connection for residuals of surgery of the 
right middle finger.  On a written brief presentation dated 
in September 1999, the veteran's representative listed this 
issue as being a question at issue.  Since the issue of 
whether new and material evidence has been submitted to 
reopen the veteran's claim concerning service connection for 
residuals of surgery of the right middle finger has not been 
developed or certified for appeal, and inasmuch as it is not 
inextricably intertwined with the issues now before the Board 
on appeal, it is referred to the RO for initial 
consideration.
 

FINDINGS OF FACT

1.  By an August 1996 rating decision, the RO denied service 
connection for residuals of jaw surgery and for residuals of 
left ankle surgery; in a cover letter dated August 21, 1996, 
the RO notified the veteran about the August 1996 rating 
decision, as well as the procedural and appellate rights 
available to him.  

2.  The veteran did not file notices of disagreement, within 
one year from the date the rating action notification was 
mailed to him, concerning the denials of service connection 
for residuals of jaw surgery and for residuals of left ankle 
surgery


CONCLUSIONS OF LAW

1.  The veteran's notice of disagreement was not timely 
concerning the issue of service connection for residuals of 
jaw surgery.  38 U.S.C.A. § 7105(a), (b), (c) (West 1991); 38 
C.F.R. §§ 20.201, 20.302 (a), (b), 20.305 (a) (1999).

2.  The veteran's notice of disagreement was not timely 
concerning the issue of service connection for residuals of 
left ankle surgery.  38 U.S.C.A. § 7105(a), (b), (c) (West 
1991); 38 C.F.R. §§ 20.201, 20.302 (a), (b), 20.305 (a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By an August 1996 rating decision, the RO, in pertinent part, 
denied service connection for residuals of jaw surgery and 
for residuals of left ankle surgery.  The veteran was advised 
of this rating decision, as well as the procedural and 
appellate rights available to him, in a letter dated on 
August 21, 1996.  However, the veteran did not reference 
these adverse determinations in a written statement filed in 
October 1996.  A November 1996 statement of the case 
referenced these claims, but again, in a July 1997 Form 9, 
the veteran did not mention either claim.  A September 1997 
Certification of Appeal referenced both claims, along with 
the other claims listed on the title page of this decision.  

In February 1999, the veteran's claims concerning service 
connection for residuals of jaw surgery and for residuals of 
left ankle surgery were remanded by the Board so that the RO 
could make a determination as to whether timely notices of 
disagreements were filed with regard to these claims.  In a 
March 1999 supplemental statement of the case, the RO 
determined that the veteran had not filed a timely notice of 
disagreement with regard to the denials of service connection 
for residuals of jaw surgery and for residuals of left ankle 
surgery.

Federal regulations provide as follows: 

A written communication from a claimant 
or his or her representative expressing 
dissatisfaction or disagreement with an 
adjudicative determination by the agency 
of original jurisdiction and a desire to 
contest the result will constitute a 
Notice of Disagreement.  While special 
wording is not required, the Notice of 
Disagreement must be in terms which can 
be reasonably construed as disagreement 
with that determination and a desire for 
appellate review.  If the agency of 
original jurisdiction gave notice that 
adjudicative determinations were made on 
several issues at the same time, the 
specific determinations with which the 
claimant disagrees must be identified.  
For example, if service connection was 
denied for two disabilities and the 
claimant wishes to appeal the denial of 
service connection with respect to only 
one of the disabilities, the Notice of 
Disagreement must make that clear. 

38 C.F.R. § 20.302 (a) (1999).

(a)  Notice of Disagreement.  Except in 
the case of a simultaneously contested 
claims, a claimant, or his or her 
representative, must file a Notice of 
Disagreement with a determination by the 
agency of original jurisdiction within on 
year from the date that that agency mails 
notice of the determination to him or 
her.  Otherwise, that determination will 
become final.  The date of the mailing 
the letter of notification of the 
determination will be presumed to be the 
same as the date of that letter for 
purposes of determining whether an appeal 
has been timely filed.  

38 C.F.R. § 20.302 (a) (1999).

The filing of additional evidence after 
receipt of notice of an adverse 
determination does not extend the time 
limit for initiating or completing an 
appeal from that determination. 

38 C.F.R. § 20.304 (1999).

(a) Acceptance of postmark date.  When 
these Rules require that any written 
document be filed within a specified 
period of time, a response postmarked 
prior to expiration of the applicable 
time limit will be accepted as having 
been timely filed.  In the event that the 
postmark is not of record, the postmark 
date will be presumed to be five days 
prior to the date of receipt of the 
document by the Department of Veterans 
Affairs.  In calculating this 5-day 
period, Saturdays, Sundays and legal 
holidays will be excluded. 

(b) Computation of time limit.  In 
computing the time limit for filing a 
written document, the first day of the 
specified period will be excluded and the 
last day included.  Where the time limit 
would expire on a Saturday, Sunday, or 
legal holiday, the next succeeding 
workday will be included in the 
computation. 

38 C.F.R. § 20.305 (1999).

For the purpose of Rule 305 (§ 20.305 of 
this part), the legal holidays, in 
addition to any other day appointed as a 
holiday by the President or the Congress 
of the United States, are as follows: New 
Year's Day--January 1; Inauguration Day--
January 20 of every fourth year or, if 
the 20th falls on a Sunday, the next 
succeeding day selected for public 
observance of the inauguration; Birthday 
of Martin Luther King, Jr.--Third Monday 
in January; Washington's Birthday--Third 
Monday in February; Memorial Day--Last 
Monday in May; Independence Day--July 4; 
Labor Day--First Monday in September; 
Columbus Day--Second Monday in October; 
Veterans Day--November 11; Thanksgiving 
Day--Fourth Thursday in November; and 
Christmas Day--December 25.  When a 
holiday occurs on a Saturday, the Friday 
immediately before is the legal public 
holiday.  When a holiday occurs on a 
Sunday, the Monday immediately after is 
the legal public holiday. 

38 C.F.R. § 20.306 (1999).

Under the circumstances described above, the veteran had 
until August 21, 1997, to file a timely notice of 
disagreement concerning the denials of service connection for 
service connection for residuals of jaw surgery and for 
residuals of left ankle surgery.  No such document was filed 
by this date. 

If an appellant fails to complete an appeal within the 
required time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeliness standards for 
filing appeals to the Board are prescribed by law and 
regulation.  These requirements are stated specifically in 
38 U.S.C.A. § 7105 and 38 C.F.R. §§ 20.201, 20.302; and under 
the provisions of 38 U.S.C.A. § 7108, if there is a failure 
to meet these requirements, "(a)n application for review on 
appeal shall not be entertained."  In the case now before 
the Board, the veteran clearly did not timely file notices of 
disagreement concerning the denials of service connection for 
residuals of jaw surgery and for residuals of left ankle 
surgery.  Therefore, the Board lacks jurisdiction regarding 
these claims and they are dismissed.  

ORDER

The veteran's appeal concerning service connection for 
residuals of jaw surgery is dismissed.  

The veteran's appeal concerning service connection for left 
ankle surgery is dismissed.  

REMAND

In February 1999, the Board granted service connection for 
residuals of left shoulder surgery, including scarring, for 
chronic headaches, and for a bilateral knee disability.  By a 
March 1999 rating decision, the RO, in pertinent part, 
assigned noncompensable ratings for each of these 
disabilities, effective from May 1996.  In a written brief 
presentation dated in September 1999, the veteran's 
representative appeared to indicate that these rating 
assignments were "at issue."  To date, the RO has not 
issued a statement of the case on the issues of entitlement 
to compensable ratings for residuals of left shoulder 
surgery, including scarring, for chronic headaches, and for a 
bilateral knee disability. 

The question arises as to whether a timely notice of 
disagreement was filed concerning the issues of entitlement 
to compensable ratings for residuals of left shoulder 
surgery, including scarring, for chronic headaches, and for a 
bilateral knee disability.  This must be addressed by the RO.  
If the RO's determination is in the affirmative (i.e., that 
the veteran or his representative did, in fact, file a timely 
notice of disagreement), then appropriate adjudicative 
development should follow.

In view of the foregoing, and to afford the veteran due 
process, these claims are REMANDED to the RO for the 
following development:

A Statement of the Case concerning the 
matters of entitlement to compensable 
ratings for residuals of left shoulder 
surgery, including scarring, for chronic 
headaches, and for a bilateral knee 
disability should be issued, and the 
veteran should be given a reasonable 
opportunity to perfect his appeal.  In 
the event a timely substantive appeal is 
filed, the RO should assure that it has 
fulfilled its duty to assist before the 
case is returned to the Board for further 
appellate consideration.  This should 
include making sure that current 
treatment records are contained in the 
claims file and that the veteran has been 
afforded current examinations, to include 
findings necessary to address the 
applicable rating criteria and the 
provisions of DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

No action is required of the veteran until he is informed.  
The purpose of this REMAND is to afford the veteran due 
process.  No inference should be drawn regarding the final 
disposition of the claims concerning compensable ratings for 
residuals of left shoulder surgery, including scarring, for 
headaches, and for a bilateral knee disability, as a result 
of this action.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

